Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 2-7C, 9A, 10-11C, 13-23A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 5, and 13 describe the abstract idea of storing events, receiving input, executing queries, identifying events and parameters, and generating data. Specifically, claim 1 recites:
“stores a plurality of historical events, wherein each historical event from the plurality of historical events comprises an oxygen saturation parameter value for a patient at a timestamp; and 
receive, first user input comprising a first domain, the first domain indicating a group of patient devices; 
receive, second user input comprising a time range, the time range comprising a start time and an end time; 
receive, third user input comprising (i) an oxygen drop percentage, (ii) a time window, and (iii) a duration; 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: 
identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time; 
identify, from the first subset of the historical events, a second subset of the historical events, wherein identifying the second subset of the historical events further comprises: 
identifying, for a particular patient, respective oxygen saturation physiological parameter values and timestamps within the oxygen drop percentage, the time window, and the duration; 
generate desaturation summary data comprising a quantity of desaturation events for each patient from the second subset of the historical events; and”
Claims 5 and 13 recite:
“receiving, first user input comprising a first domain, the first domain indicating a group of patient devices; 
receiving, second user input comprising a time range, the time range comprising a start time and an end time; 
executing (i) a first query comprising input parameters and (ii) and a second query comprising the input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the first query further comprises:  
-66-identifying, from a plurality of historical events, a subset of the historical events from the first domain and within the start time and the end time, 
wherein executing the second query further comprises: 
identifying, from a plurality of notifications, a subset of the notifications from the first domain and within the start time and the end time, wherein each historical event from the plurality of historical events comprises a physiological parameter value for a patient at a timestamp; 
generating event summary data comprising a first quantity of historical events from the subset of the historical events; 
generating notification summary data comprising a second quantity of notifications from the subset of the notifications; and”
	The steps of storing, receiving, executing, identifying, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite:  
“data storage that
a hardware processor configured to: 
from a user interface,
output the desaturation summary data for presentation in a desaturation summary user interface.”
Claim 5 recites:
“under control of a hardware processor,
from a user interface,
outputting the event summary data and the notification summary data for presentation in a dashboard user interface.”
The limitations relating to outputting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the above-mentioned limitation recites outputting resulting data. The data storage, processor, and user interface are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 40-46, 55-58, 164] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II).  Additionally, the data storage, processor, and user interface are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-4, 6-12, and 14-20 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-4, 6-12, and 14-20 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-20 are directed to an abstract idea without significantly more. Therefore claims 1-20 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cutaia (U.S. Patent Application Publication No. 20160174903) in view of Shah (U.S. Patent Application Publication No. 20190159739).
	Regarding claim 1, Cutaia teaches a system for investigating patient desaturations, the system comprising: 
data storage that stores a plurality of historical events, wherein each historical event from the plurality of historical events comprises an oxygen saturation parameter value for a patient at a timestamp [P 10, 61, 66] (Cutaia teaches a memory for storing timestamped measurements, wherein the measurements include oxygen saturation and hypoxemic events); and 
a hardware processor [P 90] configured to: 
receive, from the user interface, third user input comprising (i) an oxygen drop percentage, (ii) a time window, and (iii) a duration [P 130, 136, 213] (Cutaia teaches user-specific analysis parameters, including decreases in baseline oxygenation, which is interpreted as an oxygen drop percentage, measurement periods (such as 8 am to 4 pm), which is interpreted as a time window, and a time range (such as drops greater than 5 seconds), which is interpreted as a duration); 
identify, from the first subset of the historical events, a second subset of the historical events, wherein identifying the second subset of the historical events further comprises: identifying, for a particular patient, respective oxygen saturation physiological parameter values and timestamps within the oxygen drop percentage, the time window, and the duration [P 130-131, 161, 213] (Cutaia teaches performing an analysis using the input parameters to identify matching hypoxemic events from the patient data); 
generate desaturation summary data comprising a quantity of desaturation events for each patient from the second subset of the historical events [Fig. 4F, P 130-133] (Cutaia teaches generating reports, which are interpreted as summary data, including a number of hypoxemic events, which are interpreted as desaturation events); and 
output the desaturation summary data for presentation in a desaturation summary user interface [Fig. 4F, P 63, 156-157] (Cutaia teaches displaying the reports to a user).  
	Cutaia may not explicitly teach:
receive, from a user interface, first user input comprising a first domain, the first domain indicating a group of patient devices; 
receive, from the user interface, second user input comprising a time range, the time range comprising a start time and an end time; 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time;
However, Shah teaches:
receive, from a user interface, first user input comprising a first domain, the first domain indicating a group of patient devices [P 84, 88] (Shah teaches receiving a user selection of a group of devices); 
receive, from the user interface, second user input comprising a time range, the time range comprising a start time and an end time [P 85, 87] (Shah teaches receiving a time period); 
execute a query comprising input parameters, the input parameters comprising the first domain, the start time, and the end time, wherein executing the query further comprises: identifying, from the plurality of historical events, a first subset of the historical events from the first domain and within the start time and the end time [84-88] (Shah teaches obtaining and displaying data based on the selected group and time period, the data including events); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for medical monitoring as taught by Shah with System and method for outpatient management of chronic disease taught by Cutaia with the motivation of improving the safety and efficacy of patient monitoring [Shah, P 28].
	Regarding claim 2, Cutaia and Shah teach the system of Claim I, wherein the desaturation summary user interface comprises:  
-65-for each patient from the second subset of the historical events, a patient indicator, and a count indicator for the quantity of desaturation events [Fig. 4E-F] (Cutaia teaches displaying a patient ID, which is interpreted as a patient indicators, as well as a count of hypoxemic events); and 
a domain indicator [Fig. 12] (Shah teaches displaying an indication of which group that patient belongs to),
wherein the hardware processor is further configured to: 
receive, from the desaturation summary user interface, fourth user input comprising a selection for a first patient [P 84] (Shah teaches receiving a selection of a specific patient); and 
cause presentation of some data from the second subset of the historical events for the first patient in a desaturation detail user interface [P 84-85] (Shah teaches displaying patient-specific data, the data including events).  
Obviousness for combining the teachings of Cutaia and Shah is discussed above for claim 1 and is incorporated herein.
	Regarding claim 4, Cutaia and Shah teach the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual representation of a distribution for a plurality of desaturation events for the first patient grouped by a time unit [P 85] (Shah teaches a graphical representation of events over a period of time).  
Obviousness for combining the teachings of Cutaia and Shah is discussed above for claim 1 and is incorporated herein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cutaia (U.S. Patent Application Publication No. 20160174903) in view of Shah (U.S. Patent Application Publication No. .
Regarding claim 3, Cutaia and Shah may not explicitly teach the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual entry for a first desaturation event for the first patient, the visual entry comprising: 
(i) a first indicator representing a first duration of the first desaturation event, and 
(ii) a second indicator representing a first oxygen saturation value for the first desaturation event.  
However, Liu teaches the system of Claim 2, wherein the desaturation detail user interface further comprises: 
a visual entry for a first desaturation event for the first patient [P 47, Fig. 4] (Liu teaches elements 30 which are indications of desaturation events), the visual entry comprising: 
(i) a first indicator representing a first duration of the first desaturation event [Fig. 4] (Liu teaches the event indicators represented along a timeline, and thus teaches an indication of event duration), and 
(ii) a second indicator representing a first oxygen saturation value for the first desaturation event [Fig. 4] (Liu teaches that the event indicators are represented via a oxygen saturation axis, and thus teaches an indication of the oxygen saturation value).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Electronic management of sleep related data as taught by Liu with the system taught by Cutaia with the motivation of displaying event magnitude and duration thereby improving user-friendliness and intuitiveness of the interface design.

Claims 5, 6, 9, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (U.S. Patent Application Publication No. 20190159739) in view of Sampath (U.S. Patent Application Publication No. 20190122763).
Regarding claim 5, Shah teaches a method for generating patient analytics, the method comprising: 
under control of a hardware processor [P 37], 
receiving, from a user interface, first user input comprising a first domain, the first domain indicating a group of patient devices [P 84, 88] (Shah teaches receiving a user selection of a group of devices); 
receiving, from the user interface, second user input comprising a time range, the time range comprising a start time and an end time [P 85, 87] (Shah teaches receiving a time period); 
executing (i) a first query comprising input parameters [84-88] (Shah teaches obtaining and displaying data based on the selected group and time period) and 
wherein executing the first query further comprises:  
-66-identifying, from a plurality of historical events, a subset of the historical events from the first domain and within the start time and the end time [84-88] (Shah teaches obtaining and displaying data based on the selected group and time period, the data including events), 
Shah may not explicitly teach:
(ii) and a second query comprising the input parameters, the input parameters comprising the first domain, the start time, and the end time,
wherein executing the second query further comprises: 
identifying, from a plurality of notifications, a subset of the notifications from the first domain and within the start time and the end time, 
wherein each historical event from the plurality of historical events comprises a physiological parameter value for a patient at a timestamp; 
generating event summary data comprising a first quantity of historical events from the subset of the historical events; 
generating notification summary data comprising a second quantity of notifications from the subset of the notifications; and 
outputting the event summary data and the notification summary data for presentation in a dashboard user interface.  
However, Sampath teaches:
(ii) and a second query comprising the input parameters, the input parameters comprising the first domain, the start time, and the end time [P 144, 183-184] (Sampath teaches querying a system using an input time period and device selection),
wherein executing the second query further comprises: 
identifying, from a plurality of notifications, a subset of the notifications from the first domain and within the start time and the end time [P 165] (Sampath teaches determining how many event alarms, which are interpreted as notifications, occurred at a patient device within a given time period), 
wherein each historical event from the plurality of historical events comprises a physiological parameter value for a patient at a timestamp [P 165] (Sampath teaches timestamped medical events); 
generating event summary data comprising a first quantity of historical events from the subset of the historical events [P 165] (Sampath teaches generating an event count, which is interpreted as summary data comprising a quantity of events); 
generating notification summary data comprising a second quantity of notifications from the subset of the notifications [P 165] (Sampath teaches determining an alarm count, which is interpreted as notification summary data comprising a quantity of notifications); and 
outputting the event summary data and the notification summary data for presentation in a dashboard user interface [P 165-166] (Sampath teaches generating a statistics interface, the interface including event counts and alarm counts).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical monitoring system as taught by Sampath with Systems and methods for medical monitoring taught by Shah with the motivation of improving medical professional performance and facility operations [Sampath, P 132. 171].
Regarding claim 6, Shah and Sampath teach the method of Claim 5, wherein the dashboard user interface further comprises: 
a first count indicator for the first quantity of historical events, a second count indicator for the second quantity of notifications, at least some historical events from the subset of the historical events, and at least some notifications from the subset of notifications [P 165-166, 169-171, Fig. 9] (Sampath teaches an interface for displaying statistics regarding medical events and alarm events, the statistics including counts as well as other information regarding each event).  
Obviousness for combining the teachings of Shah and Sampath is discussed above for claim 5 and is incorporated herein.
Regarding claim 9, Shah and Sampath teach the method of Claim 5, wherein generating the notification summary data further comprises: 
calculating, from the subset of the notifications, a third quantity of notifications corresponding to a first notification category [P 402-404, Fig. 34] (Sampath teaches calculating counts of different alarm criteria, the different alarms and corresponding criteria being interpreted as different notification categories; any of these alarm counts being interpreted the third quantity); and 
calculating, from the subset of the historical events, a fourth quantity of notifications corresponding to a second notification category, wherein the notification summary data further comprises the third quantity and the fourth quantity [P 402-404, Fig. 34] (Sampath teaches calculating counts of different alarm criteria, the different alarms and corresponding criteria being interpreted as different notification categories; any of these alarm counts being interpreted the fourth quantity), and 
wherein the dashboard user interface further comprises: a third count indicator for the third quantity of notifications, and a fourth count indicator for the fourth quantity of notifications [P 116, 402-404, Fig. 34] (Sampath teaches generating reports comprising different alarms counts, the reports being displayed via the web browser interface as described in P 116).  
Obviousness for combining the teachings of Shah and Sampath is discussed above for claim 5 and is incorporated herein.
Regarding claim 11, Shah and Sampath teach the method of Claim 5, wherein generating the event summary data further comprises:  
-68-calculating, from the subset of the historical events, a third quantity of historical events corresponding to a first patient device for a first patient, wherein the event summary data further comprises the third quantity, and wherein the dashboard user interface further comprises: a third count indicator for the third quantity of historical events [P 114-116] (Sampath teaches that the statistics displayed to the medical professional and the process outlined above may also apply to individual patients rather than a group).  
Obviousness for combining the teachings of Shah and Sampath is discussed above for claim 5 and is incorporated herein.
Regarding claim 12, Shah and Sampath teach the method of Claim 5, wherein the dashboard user interface comprises a patient dashboard user interface for a first patient [P 8] (Shah teaches a patient dashboard comprising patient-specific data).  
Regarding claim 13, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. See Sampath P 165 for data storage storing events and alarms, interpreted as notifications.  
Regarding claim 15, Shah and Sampath teach the system of Claim 13, wherein a first notification from the plurality of notifications comprises a message that is sent to a clinician device, wherein the message is indicative of a first physiological parameter exceeding an alarm threshold for a predetermined period of time [P 367, 231, 140] (Sampath teaches triggering and communicating alarms, which are interpreted as notifications, to clinician devices when a physiological measurement exceeds alarm settings, which may include magnitude and time periods).  
Obviousness for combining the teachings of Shah and Sampath is discussed above for claim 5 and is incorporated herein.
Regarding claim 18, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Regarding claim 20, the claim is analogous to claim 11, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (U.S. Patent Application Publication No. 20190159739) in view of Sampath (U.S. Patent Application Publication No. 20190122763) as applied to claim 1 above, and further in view of Harper (U.S. Patent Application Publication No. 20180064380).
Regarding claim 7, Shah and Sampath may not explicitly teach the method of Claim 5, further comprising: 
receiving, from the user interface, third user input comprising an updated time range; 
determining updated event summary data and updated notification summary data based at least in part on the updated time range; and 
outputting the updated event summary data and the updated notification summary data for presentation in an updated dashboard user interface.  
However, Harper teaches the method of Claim 5, further comprising: 
receiving, from the user interface, third user input comprising an updated time range [Claim 9, 11] (Harper teaches receiving third user input indicative of a change in time period); 
determining updated event summary data and updated notification summary data based at least in part on the updated time range; and outputting the updated event summary data and the updated notification summary data for presentation in an updated dashboard user interface [Claim 9] (Harper teaches determining and displaying new event data in response to the updated time period input).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Displays for a medical device as taught by Harper with the method taught by Shah and Sampath with the motivation of allowing for adjustment of displayed time periods thereby improving user-friendliness and intuitiveness of the interface design.
Regarding claim 14, the claim is analogous to claims 6 and 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6 and 7.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (U.S. Patent Application Publication No. 20190159739) in view of Sampath (U.S. Patent Application Publication No. 20190122763) as applied to claim 1 above, and further in view of Alon (U.S. Patent Application Publication No. 20130346440).
Regarding claim 8, Shah and Sampath may not explicitly teach the method of Claim 5, wherein generating the event summary data further comprises:  
-67-calculating, from the subset of the historical events, a third quantity of historical events corresponding to a first event category; and calculating, from the subset of the historical events, a fourth quantity of historical events corresponding to a second event category, 
wherein the event summary data further comprises the third quantity and the fourth quantity, and wherein the dashboard user interface further comprises: a third count indicator for the third quantity of historical events, and a fourth count indicator for the fourth quantity of historical events.  
However, Alon teaches the method of Claim 5, wherein generating the event summary data further comprises:  
-67-calculating, from the subset of the historical events, a third quantity of historical events corresponding to a first event category; and calculating, from the subset of the historical events, a fourth quantity of historical events corresponding to a second event category [P 237] (Alon teaches determining counts for different categories of incidents, any of which may be interpreted as the third and fourth quantities corresponding to first and second event categories), 
wherein the event summary data further comprises the third quantity and the fourth quantity, and wherein the dashboard user interface further comprises: a third count indicator for the third quantity of historical events, and a fourth count indicator for the fourth quantity of historical events [Fig. 33, P 237] (Alon teaches generating and displaying summary data regarding counts for each category of incident).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Incident tracking system and methods as taught by Alon with the method taught by Shah and Sampath with the motivation of incorporating event categories, thereby improving analytics.
Regarding claim 16, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.
	Regarding claim 17, Shah, Sampath, and Alon teach the system of Claim 16, wherein the first event category comprises at least one of: a clinical event category, a non-clinical event category, or a modifier event category [Fig. 33] (Alon teaches that the incident categories include medical assistance, which is interpreted as a clinical event category, as well as non-medical incidents such as vehicle accidents, which are interpreted as non-clinical event categories).  
Obviousness for combining the teachings of Shah, Sampath, and Alon is discussed above for claim 8 and is incorporated herein.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (U.S. Patent Application Publication No. 20190159739) in view of Sampath (U.S. Patent Application Publication No. 20190122763) as applied to claim 1 above, and further in view of Stahmann (U.S. Patent Application Publication No. 20040122485).
Regarding claim 10, Shah and Sampath may not explicitly teach the method of Claim 5, wherein generating the event summary data further comprises: 
calculating, from the subset of the historical events, a third quantity of historical events corresponding to a first patient; calculating, from the subset of the historical events, a fourth quantity of historical events corresponding to a second patient [P 114-116] (Sampath teaches that the statistics determined above, including counts, and the process outlined above may also apply to individual patients rather than a group); 
Shah and Sampath may not explicitly teach:
determining that the third quantity is greater than the fourth quantity; and 
selecting the third quantity for presentation instead of the fourth quantity, wherein the event summary data further comprises the third quantity, and wherein the dashboard user interface further comprises: a third count indicator for the third quantity of historical events.  
However, Stahmann teaches the method of Claim 5, wherein generating the event summary data further comprises: 
determining that the third quantity is greater than the fourth quantity [Claim 35] (Stahmann teaches determining higher priority events/alerts, and that priority is determined by a number of events); and 
selecting the third quantity for presentation instead of the fourth quantity, wherein the event summary data further comprises the third quantity, and wherein the dashboard user interface further comprises: a third count indicator for the third quantity of historical events [Claim 35] (Stahmann teaches communicating higher priority events/alerts to the physician over lower priority events/alerts, and that priority is determined by a number of events).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Advanced patient management for reporting multiple health-related parameters as taught by Stahmann with the method taught by Shah and Sampath with the motivation of prioritizing display of patient or groups with higher event counts, thereby improving facility operations and improving health outcomes.
Regarding claim 19, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (U.S. Patent Application Publication No. 20180318582) teaches systems and methods for obtaining breathing data from patients, the data including oxygen saturation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F.D./Examiner, Art Unit 3626                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626